DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0134430 to Kirmon in view of U.S. Patent No. 1,786,995 to Halberstadter.
Regarding Claim 1, Kirmon teaches an article for supporting a plant (italics indicates functional language the structure of Kirmon is “capable of” Fig. 2 #20; U.S. Patent Pub. No. 2006/0236896 to Heroux is cited merely as supporting evidence that it is known to use a cat seat also for a plant shelf, Figs. 1a and 1b; applicant hasn’t positively claimed the plant pot) comprising: a main support platform (Kirmon Fig. 2 #20) that is configured for placement on a top surface of a window sill (Kirmon Fig. 2 #12), the main support platform having an area for receiving a plant pot, (functional language that Kirmon is “Capable of”); a leg support (Kirmon Fig 2 #32, #30a, and #36a) being pivotally coupled at a top end to an underside of the main support platform and including a bottom end for coupling to a support surface.
Kirmon is silent on teaching including a drain hole and a removable drip tray that is removably coupled to the underside of the main support platform and is in fluid communication with the drain hole.  However, Halberstadter teaches the general knowledge of one of ordinary skill in the art that it is known to provide plant window support with a drain hole and a removable drip tray that is removably coupled to the underside of the main support platform and is in fluid communication with the drain hole (Halberstadter Fig. 1 and 2 opening in support surface is upper portion of #14 which includes flange support surface #15 that pot #16 rests on; the drain hole that receives drainage from flower pot #16 is the opening in upper portion of #14 created by #15 that drains into removable drip tray #23 coupled via lower portion of #14 to underside of upper portion of #14).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kirmon with the teachings of Halberstadter before the effective filing date of the claimed invention to prevent root rot.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 2, Kirmon as modified teaches the top end of the leg support is snap-fittingly coupled to the underside (Kirmon Fig. 2 #31 and #30a).
Regarding Claim 3, Kirmon as modified teaches the underside of the main support platform has a pair of rails (Halberstadter Fig. 1 and 2 vertical side portions of #14 one on either side of #23) each of which has an inwardly directed first lip (Halberstadter Fig. 2 bottom of #14 under #14) on which a second lip (Halberstadter Fig. 2 curvature in top edge of #23; direct contact is not claimed) that is part of the drip tray rests and slidingly travels.
Regarding Claim 4, Kirmon as modified teaches the main support platform has a removable back plate (Kirmon Fig.3 #46) that exposes an inner compartment in which a pair of holes (Kirmon Fig. 3 #45) are formed for receiving fasteners for fixedly securing the main support platform to the window sill.
Regarding Claim 12, Kirmon as modified teaches the main support platform includes a perimeter lip (Kirmon Fig. 2 and 3 #22) that extends continuously around a perimeter of the main support platform.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0134430 to Kirmon in view of U.S. Patent No. 1,786,995 to Halberstadter as applied to claim 1 above, and further in view of U.S. Patent No. 5,826,851 to Arbisi.
Regarding Claim 5, Kirmon teaches the bottom end includes a pivotable mounting portion (Kirmon Fig. #36a and pad #36b as mounting surface), but is silent on that has a mounting surface on which an adhesive strip is disposed.  However, Arbisi teaches the general knowledge of placing an adhesive strip in contact with a mounting surface and a support structure (Arbisi Fig. 8 #94; applicant doesn’t claim a specific type of adhesive, adhesive by definition is a substance used for sticking objects to a surface and Arbisi #94 sticks the plant support to the wall surface).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kirmon with the teachings of Arbisi before the effective filing date of the claimed invention for secure mounting and easy removal without damaging surfaces as taught by Arbisi.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0134430 to Kirmon in view of U.S. Patent No. 1,786,995 to Halberstadter as applied to claim 1 above, and further in view of U.S. Patent No. 342,476 to Swartwout.
Regarding Claims 9 and 14, Kirmon as modified is silent on the leg support has an S-shape defined by a first curvature that terminates at the upper end and a second curvature at the bottom end.  However, Swartwout teaches the general knowledge of one of ordinary skill in the art that it is known to provide a plant shelf support leg with an S-shape (Swartwout Fig. 3 element a).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kirmon with the teachings of Swartwout before the effective filing date of the claimed invention for the decorative feature.  The modification is merely an obvious aesthetic engineering design choice for consumer appeal and does not present a patentable distinction over the prior art of record [In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947)].  In addition, the modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 15, Kirmon as modified teaches the top end of the leg support snap-fits with a coupling member formed along the underside of the main support platform to permit rotation (Kirmon Fig. 2 and 3 #32, #30a, #36a), but is silent on explicitly teaching the top end having a pair of pins that snap-fit with notches formed in upstanding walls that define the coupling member to permit rotation of the pins in the notches.  However, the examiner takes official notice that the claimed pin snap-fit features is an old and notoriously well-known means of pivot joint coupling and does not present a patentable distinction over the prior art of record.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kirmon before the effective filing date of the claimed invention for ergonomic ease of assembly and disassembly for storage and packaging.  The modification is merely the simple substitution of one known pivot coupling joint for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0134430 to Kirmon in view of U.S. Patent No. 1,786,995 to Halberstadter as applied to claims 1 and 12 above, and further in view of U.S. Patent No. 312,159 to Perkins.
Regarding Claim 10, Kirmon as modified is silent on a top surface of the main support platform includes a plurality of raised ribs arranged in a pattern to define the area for receiving the plant pot.  However, Perkins teaches the general knowledge of one of ordinary skill in the art that it is known to provide raised ribs in a pattern defining an area for receiving a plant pot (Perkins Fig. 3 and 5 bottom surface area of element E, specifically area between elements e).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kirmon with the teachings of Perkins before the effective filing date of the claimed invention to collect and direct discharged water from the plant pot as taught by Perkins.  The modification is merely the application of an old and notoriously well-known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 13, Kirmon as modified teaches wherein a top surface of the main support platform includes a plurality of raised ribs arranged in a pattern to define the area for receiving the plant pot, wherein a height of each raised rib is less than a height of the perimeter lip (Perkins Fig. 3 and 5 ribs are raised portions of bottom surface between elements e and are lower than the height of the sidewall).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0134430 to Kirmon in view of U.S. Patent No. 1,786,995 to Halberstadter and U.S. Patent No. 342,476 to Swartwout as applied to claim 1 and 9 above, and further in view of U.S. Patent No. 312,159 to Perkins.
Regarding Claim 11, Kirmon as modified is silent on the drain hole is centrally located within the plurality of raised ribs.  However, Perkins teaches the general knowledge of one of ordinary skill in the art that it is known to provide a drain hole centrally located within the plurality of raised ribs (Perkins Fig. 5 and 6 element h is along a central line of element E and e, equal distance from an opposing pair of sidewalls). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kirmon with the teachings of Perkins before the effective filing date of the claimed invention to collect and direct discharged water from the plant pot as taught by Perkins.  The modification is merely the application of an old and notoriously well-known technique to a known device ready for improvement to yield predictable results.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0134430 to Kirmon in view of U.S. Patent No. 1,786,995 to Halberstadter and U.S. Patent No. 342,476 to Swartwout as applied to claims 1, 9, and 14 above, and further in view of U.S. Patent No. 4,869,451 to Gordon.
Regarding Claim 16, Kirmon as modified is silent on the underside includes at least one raised locating rib that extends transversely across the underside between the opposing sides.  However, Gordon teaches the general knowledge of one of ordinary skill in the art that it is known to provide a on the underside at least one raised locating rib extending transversely across the underside between opposing sides (Gordon Fig. 1, 3, 4 #52).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Kirmon with the teachings of Gordon before the effective filing date of the claimed invention for support and to prevent twisting as taught by Gordon.  The modification is merely the application of known technique to a known device ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 6, 7, 8, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of record is a teaching of the general knowledge of one of ordinary skill in the art with regard to support surfaces mounted to windows and/or vertical surfaces:
U.S. Patent No. D938,189; U.S. Patent No. D366,799; U.S. Patent No. 2,911,108; U.S. Patent No. 2,544,203; U.S. Patent No. 2,029,246; U.S. Patent No. 1,989,294; U.S. Patent No. 1,914,617; U.S. Patent No. 1,809,216; U.S. Patent No. 1,558,977; U.S. Patent No. 1,224,127; U.S. Patent No. 477,355.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



17 October 2022